Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Restriction Requirement Response and Amendment filed on 06/17/2021; and IDS filed on 04/15/2021 and 09/22/2020.
Claims 42-46 have been added.
Claims 30-46 are pending in the instant application.
Claims 34-40, 46 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election without traverse of “glycerin” in the reply filed on 06/17/2021 is acknowledged.
	Note, claims 34-40, 46 are drawn to non-elected species.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-33, 42-45 rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,265,547 in view of YANG et al (Mechanical 
	The Patent recites a food grade intra-oral ultrasound gel comprising: water; a thickening agent for thickening the water into a gel, the thickening agent comprising carbomer 974; a neutralizer for setting the gel viscosity and adjusting the pH of the gel; a dental agent for inhibiting growth of dental microorganisms, the dental agent comprising xylitol; a food grade preservative for preserving the gel, the food grade preservative comprising potassium sorbate; and an ingestible stability compound for maintaining gel integrity through sterilization; wherein the gel has an acoustic impedance of soft tissue and is safe for ingestion (see claim 1), wherein the neutralizer comprises a base selected from the group consisting of potassium hydroxide, sodium hydroxide, and triethanolamine (see claim 2), wherein the pH of the gel is between 5.8 and 6.2 (see claim 3), wherein the stability compound comprises glycerine (see claim 8)
The Patent does not teach using CNC nanoparticles as a viscosity agent.
YANG teaches the prior art had known of using cellulose nanocrystals (CNC; see title and abstract) as a “filler network” that increases the viscosity of hydrogels, which reads on viscosity agent (see abstract), wherein this procedure appears to be promising for the advantages of nanoparticles that can easily incorporated into the polymeric matrix by suspending in the cross-linked polymer matrix (see pg. 3200, 1st col). Additional disclosure includes: biological applications (see pg. 3199, 1st col).

It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate cellulose nanocrystals (CNC) into SCURTESCU’s gel composition. The person of ordinary skill in the art would have been motivated to make those modifications, because it would increase the viscosity of the gel, and one skilled in the art would have reasonable expectation viscosity agents are commonly used in gel and all the references dealt in the same field of endeavor, such as gels.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim(s) 30-33, 41-45 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over SCURTESCU et al (WO2014/094127; see IDS filed on 04/15/2021) in view of YANG et al (Mechanical and Viscoelastic Properties of Cellulose Nanocrystals Reinforced Poly(ethylene glycol) Nanocomposite Hydrogels. ACS Appl. Mater. Interfaces 2013, 5, 8, 3199-3207), SU et al (US 8,828,434) and LAMPE (US 2012/0237612).
Applicant’s claims are directed to a gel composition comprising of: water; a thickening agent, such as carbomer homopolymer Type B; a neutralizer, such as potassium hydroxide; and a viscosity agent, such as cellulose nanocrystals.
 SCURTESCU teaches an ultrasound gel (see abstract) comprising of: water (see claim 1), which would make the gel a hydrogel; a thickening agent (see claim 1), such as Carbopol 974P (see claim 4), which is a homopolymer Type B (see Applicant’s specification at [0018]); a neutralizer (see claim 1), such as potassium hydroxide (see claim 5). Additional disclosures include: stability compounds, such as glycerin (see pg. 6, line 20), which allows the gel to maintaining the high viscosity of the gel (see pg. 7); pH of 5.9-6.2 (see claim 6); high viscosity (see abstract);  
SCRUTESCU does not teach using CNC nanoparticles as a viscosity agent.
st col). Additional disclosure includes: biological applications (see pg. 3199, 1st col).
SU teachers the prior art had known of using nanocrystalline cellulose to make hydrogels (see abstract) for medical application (see title).
LAMPE teaches glycerol can be used as a viscosity agent and humectant agent in ultrasound gel (see abstract; [0016]), wherein other viscosity agents can also be used, such as propylene glycol (see claim 1 and [0014])
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate cellulose nanocrystals (CNC) into SCURTESCU’s gel composition. The person of ordinary skill in the art would have been motivated to make those modifications, because it would increase the viscosity of the gel, and one skilled in the art would have reasonable expectation viscosity agents are commonly used in gel and all the references dealt in the same field of endeavor, such as gels.

Claims 30, 32, 42, 44  are rejected under 35 U.S.C. 103(a) as being unpatentable over CHEW et al (US 8,273,024) in view of YANG et al (Mechanical and Viscoelastic Properties of Cellulose Nanocrystals Reinforced Poly(ethylene glycol) Nanocomposite Hydrogels. ACS Appl. Mater. Interfaces 2013, 5, 8, 3199-3207), SU et al (US 8,828,434) and LAMPE (US 2012/0237612).

	CHEW does not teach using cellulose nanocrystals.
YANG teaches the prior art had known of using cellulose nanocrystals (CNC; see title and abstract) as a “filler network” that increases the viscosity of hydrogels, which reads on viscosity agent (see abstract), wherein this procedure appears to be promising for the advantages of nanoparticles that can easily incorporated into the polymeric matrix by suspending in the cross-linked polymer matrix (see pg. 3200, 1st col). Additional disclosure includes: biological applications (see pg. 3199, 1st col).
SU teachers the prior art had known of using nanocrystalline cellulose to make hydrogels (see abstract) for medical application (see title).
LAMPE teaches glycerol can be used as a viscosity agent and humectant agent in ultrasound gel (see abstract; [0016]), wherein other viscosity agents can also be used, such as propylene glycol (see claim 1 and [0014])
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate cellulose nanocrystals (CNC) into SCURTESCU’s gel composition. The person of ordinary skill in the art would have been motivated to make those modifications, because it would increase the viscosity of the gel, and one skilled in the art would have reasonable expectation viscosity agents are commonly used in gel and all the references dealt in the same field of endeavor, such as gels.

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618